PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to the appellant to abide the event, upon questions of law only; the facts having been examined and no error found therein.
McLennan, P. j., and NASH, J., vote for reversal on the ground that the evidence fails to show actionable negligence on the part of the defendant. HISCOCK, J., votes for reversal on the ground that it was error to refuse to charge as requested by defendant’s counsel in his last request. SPRING and WILLIAMS, JJ., vote for reversal upon the ground of errors in the charge, and also upon the ground that the verdict is contrary to and against the weight of the evidence.